FILED
                            NOT FOR PUBLICATION
                                                                             JAN 10 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MANUEL DE JESUS ORELLANA                         No. 11-72737
TOBAR, aka JOSE DE JESUS
ORELLANA TOBAR,                                  Agency No. A078-338-109

              Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 8, 2016
                               Pasadena, California

Before: RAWLINSON and BEA, Circuit Judges and EATON**

      Petitioner Manuel de Jesus Orellana Tobar (Tobar) petitions for review of a

final order of removal. Tobar asserts that the Board of Immigration Appeals (BIA)


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


        **
              Richard K. Eaton, Judge of the United States Court of International
Trade, sitting by designation.
erred by denying his requests for asylum, withholding of removal, and relief under

the Convention Against Torture (CAT).

      Substantial evidence supports the BIA’s denial of relief. See Garcia-Milian

v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2013) (reviewing for substantial

evidence).1 The BIA agreed with the determination of the Immigration Judge (IJ)

that Tobar’s claim lacked a nexus to a protected ground. Tobar failed to establish a

connection between his asserted persecution and his status as an imputed

whistleblower.2 Tobar offered only his association with Sergeant Carrillo and the

threat that he would meet “the same end as the Sergeant,” who was going to testify

regarding certain high-profile kidnappings. However, there was scant evidence

that any testimony from Carrillo would have implicated the government rather than

rogue police officers.

      The BIA’s failure to cite to the El Salvador Country Report (Country

Report) in its denial of CAT relief does not warrant a remand. Absent specific




      1
       Tobar asserts that the BIA purported to affirm a nonexistent adverse
credibility determination. However, because the BIA denied relief on the merits
we do not reach the credibility issue.
      2
        The government asserts that Tobar failed to exhaust this claim before the
BIA. Although Tobar did not use the term “whistleblower,” the facts supporting
this claim were sufficiently presented.

                                    Page 2 of 3
evidence to the contrary, we presume that the BIA considered all evidence

presented. See Larita-Martinez v. I.N.S., 220 F.3d 1092, 1095 (9th Cir. 2000).

      PETITION DENIED.




                                    Page 3 of 3